Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0049442 (Sekiguchi et al.) (hereinafter “Sekiguchi”).
Regarding claim 1, Figs. 1-6 show a print device comprising: 
an input tray (20) to receive a print media stack (P) for printing, wherein a low stack condition indicates reduction of print media in the print media stack (P) to an amount below a threshold value (e.g., 1 sheet); 
a load stop arm (lower portion of 116) to manage print media feed, from the input tray (20), into a media loading path for printing, wherein the load stop arm (lower portion 
a trigger protrusion (116b) to move from a default position to a trigger position when the load stop arm (lower portion of 116) rotates to the media stacking state in the low stack condition; and 
a media detection assembly (including 117) in contact with the trigger protrusion (116b) to enable generation of a low media signal to indicate the low stack condition when the trigger protrusion (116b) moves to the trigger position.  
Regarding claim 2, Figs. 1-6 show that the load stop arm (lower portion of 116) further comprises a kicker flap (upper portion of 116) protruding from the load stop arm (lower portion of 116) to align print media stack (P) in a loading position in the input tray (20), wherein in the media stacking state, the kicker flap (upper portion of 116) can be in contact with a print medium (e.g., in contact with leading edge of top sheet) placed at top of the print media stack (P).  
Regarding claim 3, Figs. 1-6 show that the kicker flap (upper portion of 116) is to swing from the media stacking state to the media feed state to allow the print medium to be loaded into the media loading path, and 
wherein the kicker flap (upper portion of 116) is to swing back to the media stacking state, upon loading of the print medium, to be in contact with a new print medium (capable of contacting the leading edge) now placed at top of the print media stack (P), to stack remaining print media in the loading position.  
Regarding claim 4, Figs. 1-6 show a sensor flag (light beam from 117) having an extension arm in contact with the trigger protrusion (116b), 

a sensor (117) to generate the low media signal to indicate the low stack condition when the sensor flag (light beam from 117) moves to the second position (blocked).  
Regarding claim 5, Figs. 1-6 show that the sensor is one of an optical sensor or an ultrasonic sensor.  See also numbered paragraph [0036].
 Regarding claim 6, Figs. 1-6 show a print media manager (numbered paragraph [0048]) to generate a user notification indicating low media stack based on the low media signal received from the media detection assembly (including 117).
Regarding claim 7, Figs. 1-6 show that the print media manager (numbered paragraph [0048]) is to display the user notification indicating low media stack on a user interface of the print device.  
Regarding claim 8, Figs. 1-6 show a print media feed assembly comprising: 
an input tray (20) to receive a print media stack for printing, wherein a low stack condition indicates reduction of print media in the print media stack (P) to an amount below a threshold value (e.g., 1 sheet); 
a load stop arm (lower portion of 116) to manage print media feed, from the input tray (20), into a media loading path for printing, 
wherein the load stop arm (lower portion of 116) is to rotate between a media stacking state and a media feed state to manage the print media feed, the load stop arm (lower portion of 116) comprising: 

a sensor flag (light beam from 117) having, an extension arm in contact with the trigger protrusion (116b),
wherein the sensor flag (light beam from 117) is to move from a first position (unblocked) to a second position (blocked) when the trigger protrusion (116b) moves to the trigger position; and
WO 2019/216894PCT/US2018/03187518a sensor (117) to generate a low media signal to indicate the low stack condition when the sensor flag (light beam from 117) moves to the second position (blocked).
Regarding claim 9, Figs. 1-6 show that the load stop arm (lower portion of 116) further comprises a kicker flap (upper portion of 116) protruding from the load stop arm (lower portion of 116) to align print media stack (P) in a loading position in the input tray (20), 
wherein in the media stacking state, the kicker flap (upper portion of 116) is in contact with a print medium (e.g., can contact a leading edge) placed at top of the print media stack (P).  
Regarding claim 10, Figs. 1-6 show that the kicker flap (upper portion of 116) is to swing from the media stacking state to the media feed state to allow the print medium to be loaded into the media loading path, and 
wherein the kicker flap (upper portion of 116) is to swing back to the media stacking state, upon loading of the print medium, to be in contact with a new print 
Regarding claim 12, Figs. 1-6 show an imaging device comprising: 
an input tray (20) to receive a print media stack for printing, wherein a low stack condition indicates reduction of print media in the print media stack (P) to an amount below a threshold value (e.g., 1 sheet); 
a load stop arm (lower portion of 116) to manage print media feed, from the input tray (20), into a media loading path for printing, the load stop arm (lower portion of 116) comprising: 
a kicker flap (upper portion of 116) protruding from the load stop arm (lower portion of 116) to align print media stack (P) in a loading position in the input tray (20), wherein the kicker flap (upper portion of 116) is to swing from a media stacking state to a media feed state to allow a print medium, from the print media stack (P), to be loaded into the media loadingWO 2019/216894PCT/US2018/03187519 path, and 
wherein the kicker flap (upper portion of 116) is to swing back to the media stacking state, upon loading of the print medium, to stack remaining print media in the loading position; and 
a media detection assembly (including 117) in contact with the load stop arm (lower portion of 116), the media detection assembly (including 117) comprising: 
a sensor flag (light beam from 117) having an extension arm in contact with the load stop arm (lower portion of 116), 

a sensor (117) to generate a low media signal to indicate the low stack condition when the sensor flag (light beam from 117) moves to the second position (blocked).  
Regarding claim 13, Figs. 1-6 show that the load stop arm (lower portion of 116) further comprises a trigger protrusion (116b) to move from a default position to a trigger position when the load stop arm (lower portion of 116) rotates to the media stacking state in the low stack condition.  
Regarding claim 15, Figs. 1-6 show that in the media stacking state, the kicker flap (upper portion of 116) is in contact with the print medium (e.g., contact leading edge of sheet) placed at top of the print media stack (P).
3.	Claims 1-3, 6, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,533,849 (Kasaishi et al.) (hereinafter “Kasaishi”).
Regarding claim 1, Figs. 1-10 show a print device comprising: 
an input tray (60) to receive a print media stack for printing (fully capable), wherein a low stack condition indicates reduction of print media in the print media stack (P) to an amount below a threshold value (e.g., 1 sheet); 
a load stop arm (including 111) to manage print media feed, from the input tray (60), into a media loading path for printing, wherein the load stop arm (including 111) is to rotate between a media stacking state and a media feed state to manage the print media feed, the load stop arm (including 111) comprising: 

a media detection assembly (including 120) in contact with the trigger protrusion (114) to enable generation of a low media signal to indicate the low stack condition when the trigger protrusion (114) moves to the trigger position.  
Regarding claim 2, Figs. 1-10 show that the load stop arm (including 111) further comprises a kicker flap (112) protruding from the load stop arm (including 111) to align print media stack in a loading position in the input tray (60), wherein in the media stacking state, the kicker flap (112) can be in contact with a print medium placed at top of the print media stack.  
Regarding claim 3, Figs. 1-10 show that the kicker flap (112) is to swing from the media stacking state to the media feed state to allow the print medium to be loaded into the media loading path, and 
wherein the kicker flap (112) is to swing back to the media stacking state, upon loading of the print medium, to be in contact with a new print medium now placed at top of the print media stack, to stack remaining print media in the loading position.  
Regarding claim 6, Figs. 1-10 show a print media manager (column 11, lines 25-34) to generate a user notification indicating low media stack based on the low media signal received from the media detection assembly (including 120).
Regarding claim 12, Figs. 1-6 show an imaging device comprising: 

a load stop arm (including 111) to manage print media feed, from the input tray (60), into a media loading path for printing, the load stop arm (including 111) comprising: 
a kicker flap (112) protruding from the load stop arm (including 111) to align print media stack in a loading position in the input tray (60), wherein the kicker flap (112) is to swing from a media stacking state to a media feed state to allow a print medium, from the print media stack, to be loaded into the media loadingWO 2019/216894PCT/US2018/03187519 path, and 
wherein the kicker flap (112) is to swing back to the media stacking state, upon loading of the print medium, to stack remaining print media in the loading position; and 
a media detection assembly (including 120) in contact with the load stop arm (including 111), the media detection assembly (including 120) comprising: 
a sensor flag (114) having an extension arm in contact with the load stop arm (including 111), 
wherein the sensor flag (114) is to move from a first position to a second position when the kicker flap (112) rotates to the media stacking state in the low stack condition; and 
a sensor (120) to generate a low media signal to indicate the low stack condition when the sensor flag (114) moves to the second position.  
Regarding claim 13, Figs. 1-10 show that the load stop arm (including 111) further comprises a trigger protrusion (113) to move from a default position to a trigger 
Regarding claim 15, Figs. 1-10 show that in the media stacking state, the kicker flap (112) is in contact with the print medium (e.g., contact leading edge of sheet) placed at top of the print media stack.
Allowable Subject Matter
4.	Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653